ACCEPTED
                                                                                  04-14-00651-CV
                                                                       FOURTH COURT OF APPEALS
                                                                            SAN ANTONIO, TEXAS
                                                                            2/17/2015 11:30:37 AM
                                                                                    KEITH HOTTLE
                                                                                           CLERK

                            NO. 04-14-00651-CV

                                                                FILED IN
                    IN THE COURT OF APPEALS    4th COURT OF APPEALS
                FOURTH COURT OF APPEALS DISTRICTSAN ANTONIO, TEXAS
                       SAN ANTONIO, TEXAS      2/17/2015 11:30:37 AM
                                                              KEITH E. HOTTLE
                                                                   Clerk

           PHILIP WAYNE HINDES AND MELINDA HINDES EUSTACE,

                                                           Appellants
                                      v.
    LA SALLE COUNTY, TEXAS, HON. JOEL RODRIGUEZ, JR., IN HIS OFFICIAL
CAPACITY AS COUNTY JUDGE, LA SALLE COUNTY, TEXAS, AND HON. RAUL AYALA,
 IN HIS OFFICIAL CAPACITY AS COUNTY COMMISSIONER, PRECINCT 4, LA SALLE
                             COUNTY, TEXAS.
                                                           Appellees


     ON APPEAL FROM THE 81ST DISTRICT COURT, LA SALLE COUNTY, TEXAS
                  HONORABLE DICK ALCALA PRESIDING
                     CAUSE NO. 12-09-00179-CVL


  UNOPPOSED FIRST MOTION FOR EXTENSION OF TIME TO
           FILE APPELLANTS’ REPLY BRIEF


TO THE HONORABLE FOURTH COURT OF APPEALS:
      Appellants respectfully present this unopposed first motion to extend
the time in which to file their Appellants’ Reply Brief pursuant to Texas Rule
of Appellate Procedure 38.6. No previous motions for extension of time to file
the Appellants’ Reply Brief have been filed. In support of this motion,
appellants would show the Court as follows:
                                      I.
     Appellants’ Reply Brief is currently due on February 25, 2015.
Because of the events and matters described more fully below, appellants
request an extension of an additional 30 days in which to file the
Appellants’ Reply Brief or until March 27, 2015.
                                     II.
     The requested extension is necessary because the following matters
have prevented the undersigned from completing the Appellants’ Reply
Brief and will preclude the undersigned from doing so sooner than March
27, 2015:

     1.     The undersigned prepared motions to exclude evidence in order
            to meet a pretrial deadline in Martha Elvia Bolanos et al. v.
            General Motors et al., No. 7,478, in the 49th Judicial District
            Court, Zapata County, Texas;
     2.     The undersigned had to prepare legal research and analysis to
            prepare for an appellate mediation in Dennis Rayner and Joe
            Tex Xpress, Inc. v. Krista Dillon, No. 06-15-00009-CV, in the
            Texarkana Court of Appeals;
     3.     The undersigned completed legal research in connection a
            proposed jury charge in Marvin Stoxstell v. Union Pacific
            Railroad Co. et al., No. 2012-54418, in the 55th Judicial District
            Court, Harris County, Texas; and
     4.     The undersigned was nominated to run for President-Elect of
            the Texas Young Lawyers Association and has had expended
            considerable time preparing for the campaign.
For all of the reasons explained above, counsel for appellants cannot

complete the Appellants’ Reply Brief by its current due date of February 25,

2015, and needs an additional 30 days in which to do so.



                                      2
                                     III.

      On February 16, 2015, the undersigned conferred with Michael

Shaunessy, lead appellate counsel for appellees. Mr. Shaunessy indicated

that this motion would not be opposed.

      WHEREFORE, PREMISES CONSIDERED, appellants respectfully

request that this Court grant their motion for extension of time in which to

file the Appellants’ Reply Brief, extend the deadline in which to file the brief

an additional 30 days up to and including March 27, 2015, and grant such

other and further relief to which appellants may be justly and equitably

entitled.



                                       Respectfully submitted,


                                       /s/ Samuel V. Houston, III
                                       SAMUEL V. HOUSTON, III
                                       State Bar No. 24041135
                                       Direct Line: (210) 775-0882
                                       HOUSTON DUNN, PLLC
                                       4040 Broadway, Suite 440
                                       San Antonio, Texas 78209
                                       Telephone: (210) 775-0880
                                       Fax: (210) 826-0075
                                       sam@hdappeals.com

                                       ATTORNEY FOR APPELLANTS




                                       3
                      CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the foregoing motion
has been served on the following counsel in accordance with the Texas Rules
of Appellate Procedure, on this 17th day of February, 2015:

Christopher S. Johns                             Via email/e-service
JOHNS MARRS ELLIS & HODGE LLP
805 West 10th Street, Suite 400
Austin, Texas 78701
cjohns@jmehlaw.com


Michael S. Shaunessy                             Via email/e-service
MCGINNIS LOCHRIDGE, LLP
600 Congress Ave, Suite 2100
Austin, Texas 78701
MShaunessy@mcginnislaw.com


Dan Miller                                       Via email/e-service
MCELROY, SULLIVAN, MILLER
WEBER & OLMSTEAD, LLP
P.O. Box 12127
Austin, Texas 78711
dmiller@msmtx.com


                                          /s/ Samuel V. Houston, III
                                          SAMUEL V. HOUSTON, III




                                      4